2005 STOCK OPTION PLAN
FOR
EUROBANCSHARES, INC.
 
Section 1.  Purpose. The purpose of this 2005 STOCK OPTION PLAN FOR
EUROBANCSHARES, INC. is to advance the interests of EuroBancshares, Inc., a
Puerto Rico corporation (the “Company”), by providing an additional incentive to
attract and retain qualified and competent employees, upon whose efforts and
judgment the success of the Company is largely dependent, through the
encouragement of stock ownership in the Company.
 
Section 2.  Definitions. As used herein, the following terms shall have the
meanings indicated:
 
(a)  “Administrator” shall mean, the persons described in Section 12 which are
authorized to administer the Plan at the time of reference.
 
(b)  “Available Shares” shall mean, at each time of reference, the total number
of Shares described in Section 3 with respect to which the Administrator may
grant an Option, all of which Available Shares shall be held in the Company’s
treasury or shall be made available from authorized and unissued Shares.
 
(c)  “Bank” shall mean Eurobank, a commercial bank organized under the laws of
the Commonwealth of Puerto Rico.
 
(d)  “Board” shall mean the Board of Directors of the Company.
 
(e)  “Company” shall mean EuroBancshares, Inc., a Puerto Rico corporation.
 
(f)  “Cause” shall mean the occurrence of any of the following events:
 
(i)  The determination by the Board in the exercise of its reasonable judgment,
after consultation with its legal counsel, that an Optionee has committed an act
or acts constituting (i) a felony or other crime, whether a felony or a
misdemeanor, involving moral turpitude, dishonesty or theft, (ii) dishonesty or
disloyalty with respect to the Company, or (iii) fraud;
 
(ii)  The determination by the Board in the exercise of its reasonable judgment,
after consultation with its legal counsel, that an Optionee of the Company has
committed a breach or violation of his or her employment agreement with the
Company (if any), and fails to cure such breach or violation within the time
specified in such employment agreement;
 
(iii)  The determination by the Board, after consultation with its legal
counsel, that an Optionee has engaged in gross misconduct in the course and
scope of his employment or service with the Company including indecency,
immorality, gross insubordination, dishonesty, unlawful harassment or
discrimination, or use of illegal drugs; or
 
1

--------------------------------------------------------------------------------


 
(iv)  In the event an Optionee is prohibited from engaging in the business of
banking by any governmental regulatory agency having jurisdiction over the
Company.
 
For the purpose of this Plan, no act, or failure to act, on the part of the
Optionee shall be deemed “intentional” unless done, or omitted to be done, by
the Optionee not in good faith and without reasonable belief that his action or
omission was in the best interest of the Bank or the Company. Notwithstanding
the foregoing, the Optionee shall not be deemed to have been terminated for
“Cause” hereunder unless and until there shall have been delivered to the
Optionee a copy of a resolution duly adopted by the affirmative vote of a
majority of the Board then in office (with the Optionee abstaining if a member
thereof) at a meeting of the Board called and held for such purpose (after at
least ten (10) days notice to the Optionee and an opportunity for the Optionee,
together with his counsel, to be heard before the Board), finding that in the
good faith opinion of the Board the Optionee had committed an act set forth
above and specifying the particulars thereof in detail. The number of votes
needed to constitute a majority shall be determined based on the total number of
members of the Board then serving, including any abstaining member. Nothing
herein shall limit the right of the Optionee or his beneficiary to contest the
validity or propriety of any such determination.
 
(g)  “Change in Control” shall mean:
 
(i)  a dissolution or liquidation of the Company or the Bank;
 
(ii)  a merger or consolidation (other than a merger effecting a
re-incorporation of the Bank or the Company in another state or territory or any
other merger or consolidation in which the shareholders of the surviving
corporation and their proportionate interests therein immediately after the
merger or consolidation are substantially identical to the shareholders of the
Bank or the Company and their proportionate interests therein immediately prior
to the merger or consolidation) in which the Bank or the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation
in a transaction in which the shareholders of the parent of the Bank or the
Company and their proportionate interests therein immediately after the
transaction are not substantially identical to the shareholders of the Bank or
the Company and their proportionate interests therein immediately prior to the
transaction; provided, however, that the Board may at any time prior to such a
merger or consolidation provide by resolution that there has been no Change in
Control and that the foregoing provisions of this parenthetical shall not apply
if a majority of the Board of such parent immediately after the transaction
consists of individuals who constituted a majority of the Board immediately
prior to the transaction); or
 
(iii)  a transaction in which any person or entity (other than a shareholder of
the Bank or the Company on the date of the Option Agreement) becomes the owner
of fifty percent (50%) or more of the total combined voting power of all classes
of stock of the Bank or the Company (provided, however, that the Board may at
any time prior to such transaction provide by resolution that there has been no
Change in Control and that this Section (f)(iii) shall not apply if such
acquiring person is a corporation and a majority of the Board of the acquiring
corporation immediately after the transaction consists of individuals who
constituted a majority of the Board immediately prior to the acquisition of such
fifty percent (50%) or more total combined voting power).
 
2

--------------------------------------------------------------------------------


 
(h)  “Date of Exercise” shall mean the later of: (i) the date on which the
Company has received written notice of the exercise, in whole or in part, of the
Option, and (ii) the date on which full payment of (A) the aggregate Exercise
Price of the Option Shares being acquired, and (B) applicable tax withholding,
has been made.
 
(i)  “Date of Grant” shall mean the date on which the Administrator takes formal
action to grant an Option, provided that it is followed, as soon as reasonably
possible, by written notice to the Eligible Person receiving the Option, and by
the Administrator providing the Optionee with an Option Agreement.
 
(j)  “Director” shall mean a member of the Board.
 
(k)  “Eligible Person(s)” shall mean those persons who are Employees or
Directors of the Company, a Related Corporation or the Bank. In addition, but
only with respect to Nonstatutory Options, the term “Eligible Person(s)” shall
include Consultants. For purposes of this Plan, “Consultants” refers to persons
engaged to provide services to the Company or the Bank as independent
contractors whether or not such engagement is pursuant to a written agreement.
 
(l)  “Employee(s)” shall mean those persons who are employees of the Company, a
Related Corporation, or the Bank, as determined under the Code.
 
(m)  “Fair Market Value” shall mean:
 
(i)  If Shares of the same class are listed or admitted to unlisted trading
privileges on any national or regional securities exchange at the date of
determining the Fair Market Value, the last reported sale price on such exchange
on the last business day prior to the date in question; 
 
(ii)  If Shares of the same class are not listed or admitted to unlisted trading
privileges as provided in Section (m)(i) and sales prices for such shares in the
over-the-counter market are reported by the National Association of Securities
Dealers, Incorporated Automated Quotations, Incorporated (“NASDAQ”) National
Market System at the date of determining the Fair Market Value, the last
reported sale price so reported on the last business day prior to the date in
question; 
 
(iii)  If Shares of the same class are not listed or admitted to unlisted
trading privileges as provided in Section (m)(i) and sales prices for such
shares are not reported by the NASDAQ National Market System as provided in
Section (m)(ii), and bid and asked prices therefor in the over-the-counter
market are reported by NASDAQ (or, if not so reported, by the National Quotation
Bureau Incorporated or the OTC Bulletin Board) at the date of determining the
Fair Market Value, the average of the closing bid and asked prices on the last
business day prior to the date in question; or
 
3

--------------------------------------------------------------------------------


 
(iv)  If Shares of the same class are not listed or admitted to unlisted trading
privileges as provided in Section (m)(i) and sales prices or bid and asked
prices for such shares are not reported by NASDAQ (or the National Quotation
Bureau Incorporated or the OTC Bulletin Board) as provided in Section (m)(ii) or
Section (m)(iii) at the date of determining the Fair Market Value, the value
determined in good faith by the Board; provided, however, that with respect to
Incentive Options, in no event shall the value be less than the book value per
share determined according to the financial statements of the Company for the
taxable year immediately prior to the date such Incentive Options are granted.
 
(n)  “Internal Revenue Code” or “Code” shall mean the Puerto Rico Internal
Revenue Code of 1994, as it now exists or may be amended from time to time.
 
(o)  “Incentive Option” shall mean Options that are intended to satisfy the
requirements of Section 1046 of the Code.
 
(p)  “Nonstatutory Option” shall mean Options that are not intended to satisfy
the requirements of Section 1046 of the Code.
 
(q)  “Option” shall, unless otherwise specifically noted, mean any stock option
granted under this Plan, which Option shall refer to a right to purchase Shares,
granted pursuant to the Plan.
 
(r)  “Option Agreement” shall mean an agreement between an Optionee and the
Company containing the terms and conditions of the Option.
 
(s)  “Option Shares” shall mean Shares subject to the Option of reference at the
time of reference.
 
(t)  “Optionee” shall mean a person to whom an Option is granted or any
successor to the rights of such Option under this Plan by reason of the death of
a natural person to whom an Option is granted under this Plan.
 
(u)  “Owner” shall mean the person (including, without limitation, the Optionee)
who owns the Purchased Shares at the time of reference.
 
(v)  “Plan” shall mean this 2005 Stock Option Plan for EuroBancshares, Inc.
 
(w)  “Purchased Shares” shall mean Shares which have been acquired through the
exercise of the Option.
 
4

--------------------------------------------------------------------------------


 
(x)  “Related Corporation” shall mean either:
 
(i)  any corporation in an unbroken chain of corporations ending with the
employer corporation if, on the Date of Grant, each of the corporations other
than the employer corporation owns stock possessing eighty percent (80%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain; or
 
(ii)  any corporation in an unbroken chain of corporations beginning with the
employer corporation if, at the Date of Grant, each of the corporations other
than the last corporation in the chain owns stock possessing eighty percent
(80%) or more of the total combined voting power of all classes of stock in one
of the other corporations in such chain.
 
(y)   “Separation” or “Separates” shall mean the date on which Optionee ceases
to have an employment relationship with the Company or the Bank for any reason,
including death or disability; provided, however, a Separation will not be
considered to have occurred while an Employee is on sick leave, military leave,
or any other leave of absence approved by the Company, if the period of such
leave does not exceed ninety (90) days, or, if longer, so long as the Employee’s
right to reemployment with the Company is guaranteed either by statute or by
contract.
 
(z)  “Share(s)” shall mean a share or shares of the common stock of the Company,
and, following a Change in Control, without limitation, shall include and refer
to the number and class of securities that would have been issuable to an
Optionee in consummation of such Change in Control had such Optionee’s Option
been exercised immediately prior to such Change in Control.
 
(aa)  “Spread” shall mean the excess of: (i) the fair market value (for federal
income tax reporting purposes, as determined by the Administrator in its sole
discretion) on the Date of Exercise of the Shares acquired, over (ii) the
Exercise Price of the Shares acquired.
 
(bb)  “US Code” shall mean the United States Internal Revenue Code of 1986, as
amended.
 
(cc)  “Vested, Vesting, Unvested” and similar references, shall mean the number
of Option Shares which have Vested, become nonforfeitable, and are exercisable
under the terms of the Plan or the Option Agreement, or both, at the time of
reference.
 
Section 3.  Available Shares.
 
(a)  As of the Effective Date, 700,000 Shares shall automatically, and without
further action, become Available Shares to be granted as Options. Of this total
Available Shares, 440,000 Shares are specifically set aside for the purpose of
granting Incentive Options under the Plan. To the extent any Option shall
terminate, expire or be canceled, (including, without limitation, a cancellation
described in Section 3(b)), the Available Shares subject to such Option shall
remain Available Shares.
 
5

--------------------------------------------------------------------------------


 
(b)  Without limitation, the Administrator shall have the authority to effect,
at any time and from time to time, with the consent of the affected Optionee,
the cancellation of any or all outstanding Options of such Optionee and to
grant, in substitution, to such Optionee new Options covering the same or
different number of Shares; provided, however, that substituted Incentive
Options shall comply with the requirements of Section 4(e) and Section 4(f) and
the requirements of Code Section 1046.
 
Section 4.  Conditions for Grant of Options.
 
(a)  Each Option shall be evidenced by an Option Agreement that may contain any
term deemed necessary or desirable by the Administrator, provided such terms are
not inconsistent with this Plan or any applicable law. Optionees shall be those
persons selected by the Administrator from Eligible Persons; provided, however,
that only Employees or Directors of the Company, a Related Corporation or the
Bank may receive grants of Incentive Options under the Plan. If an Optionee
receives both Incentive Options and Nonstatutory Options, a separate Option
Agreement shall be issued for each type of Option granted. Each Option Agreement
relating to an Incentive Option granted under this Plan shall contain such
limitations and restrictions upon the exercise of the Incentive Option to which
it relates as shall be necessary for the Incentive Option to which such Option
Agreement relates to constitute a qualified stock option, as defined in Section
1046 of the Code. If this Plan or any Option Agreement does not contain any
provision required to be included herein under Section 1046 of the Code, that
provision shall be deemed to be incorporated herein with the same force and
effect as if that provision had been set out at length herein; provided,
however, that, to the extent any Option that is intended to qualify as an
Incentive Option cannot so qualify, that Option (to that extent) shall be deemed
a Nonstatutory Option for all purposes of this Plan and any Option Agreement.
 
(b)  In granting Options, the Administrator shall take into consideration the
contribution the person has made or may make to the success of the Company and
the Bank and such other factors as the Administrator shall determine. The
Administrator shall also have the authority to consult with and receive
recommendations from officers and other personnel of the Company with regard to
these matters. The Administrator may from time to time in granting Options under
the Plan prescribe such other terms and conditions concerning such Options as it
deems appropriate, including, without limitation, relating an Option to
achievement of specific goals established by the Administrator or the continued
employment of the Optionee for a specified period of time, provided that such
terms and conditions are not more favorable to an Optionee than those expressly
permitted herein.
 
(c)  The Administrator in its sole discretion shall determine in each case
whether periods of military or governmental service shall constitute a
continuation of employment for the purposes of this Plan or any Option.
 
(d)  Neither the Plan nor any Option granted under the Plan shall confer upon
any person any right to continuance of employment by the Company or the Bank;
provided, further, that nothing herein shall be deemed to limit the ability of
the Company or the Bank to enter into any other compensation arrangement(s) with
any Eligible Person.
 
6

--------------------------------------------------------------------------------


 
(e)  Notwithstanding any other provision herein contained, no Optionee may
receive an Incentive Option under the Plan if such Optionee, on the Date of
Grant, owns Shares possessing more than ten percent (10%) of the total combined
voting power of all classes of Shares, unless the Exercise Price for such
Incentive Option is at least one hundred ten percent (110%) of the Fair Market
Value of the Shares on the Date of Grant, and such Incentive Option is not
exercisable after the date five (5) years from the Date of Grant.
 
(f)  The aggregate Fair Market Value (determined with respect to each Incentive
Option as of the Date of Grant) of the Option Shares with respect to which
Incentive Options are exercisable for the first time by an Optionee during any
calendar year under all plans of the Company, or any other related employer
shall not exceed $100,000.
 
Section 5.  Exercise Price. Subject to Section 4(e), the Exercise Price per
Share of an Option shall be one hundred percent (100%) of the Fair Market Value
of the shares at the Date of Grant.
 
Section 6.  Payment of Exercise Price and Withholding. The Exercise Price of any
Option Shares, and the amount that the Administrator determines to be necessary
for the Company to withhold in accordance with applicable federal or state
income tax withholding requirements, shall be paid solely in cash, by certified
or cashier’s check, by money order or wire transfer a wire transfer of
immediately available funds; provided, however, that the Administrator, in its
sole discretion, may accept a personal check in full or partial payment of the
Exercise Price and withholding; provided, further, that to the extent, if any,
expressly permitted by the terms of the Option Agreement, and not to any greater
extent, the Exercise Price, or the withholding, or both, may be paid by the
surrender of Shares, including Vested but unexercised Option Shares and
Purchased Shares. If either (or both) the Exercise Price or the withholding is
paid with Shares, including Vested but unexercised Option Shares and Purchased
Shares, the amount of such payment will be equal to the Fair Market Value of the
Shares, Option Shares, or Purchased Shares surrendered; provided, however, that
the Optionee must indicate his or her intention to surrender a certain number,
or dollar value, of Shares, Option Shares, or Purchased Shares in payment of the
Exercise Price, or withholding, or both, in his or her required written notice
of exercise.
 
Section 7.  Exercisability of Options.
 
(a)  Any Option shall become exercisable in such amounts and at such intervals
as the Administrator shall provide in any Option Agreement, except as otherwise
provided in this Section 7, provided in each case that the Option has not
expired on the Date of Exercise.
 
(b)  The expiration date of an Option shall be determined by the Administrator
at the Date of Grant, but in no event shall an Incentive Option be exercisable
after the expiration of ten (10) years from the Date of Grant (subject to
Section 4(e)).
 
(c)  Without limitation, the Administrator may in its sole discretion accelerate
the date on which any Shares shall become Vested, including that, subject to the
Administrator’s right under Section 8(b), all Unvested Options may, as set forth
in the Option Agreement, become Vested and fully exercisable upon a Change in
Control of the Company.
 
7

--------------------------------------------------------------------------------


 
(d)  Notwithstanding any provisions hereof to the contrary, if any Option is
accelerated under Subsection 7(c), the portion of such Option that may be
exercised to acquire Shares that the Optionee would not be entitled to acquire
but for such acceleration, or the Unvested Shares which become Vested (the
“Acceleration Shares”), is limited to that number of Acceleration Shares that
can be acquired without causing the Optionee to have an “excess parachute
payment” as determined under Section 280G of the US Code, determined by the
Administrator, in its sole discretion, by taking into account all of the
Optionee’s “parachute payments” determined under Section 280G of the US Code. If
as a result of this Subsection 7(d), the Optionee may not acquire all of the
Acceleration Shares, then the Acceleration Shares that the Optionee may acquire
shall be the Unvested Shares whose date of Vesting is nearest the date of
acceleration, it being the intent hereof to accelerate the maximum number of
Unvested Option Shares which may be accelerated without causing Optionee to have
an excess parachute payment.
 
Section 8.  Termination of Option Period.
 
(a)  Unless otherwise provided in the Option Agreement, the unexercised portion
of such Option shall automatically and without notice terminate and become null
and void at the time of the earliest to occur of the following:
 
(i)  the ninetieth (90th) day after the date on which Optionee Separates, other
than Separation for Cause;
 
(ii)  the date on which the Optionee Separates, if the Administrator, in its
sole discretion, determines that such Separation is, or was, for Cause;
 
(iii)  the tenth (10th) anniversary of the Date of Grant of the Incentive
Option; or
 
(iv)  one (1) year after the date on which the Optionee Separates, if the
Administrator, in its sole discretion, determines that such Separation is, or
was, for reason of disability.
 
Without limitation, the Administrator, in its sole discretion, may extend the
date on which, absent such extension, an Option would terminate, but not beyond
the date specified in Subsection (8)(a)(iii).
 
(b)  Except to the extent expressly provided to the contrary in the Option
Agreement, the Administrator, in its sole discretion may, by giving written
notice (a “Cancellation Notice”), cancel, effective upon the date of the
consummation of any Change in Control, all or any of the Vested portion of such
Option that remains unexercised on such date. Such Cancellation Notice shall be
given a reasonable period of time (but not less than 15 days) prior to the
proposed date of such cancellation, and may be given either before or after
shareholder approval (if any is required) of the Change in Control, and may be
condition on the actual occurrence of the Change in Control. 
 
8

--------------------------------------------------------------------------------


 
Section 9.  Adjustment of Shares Subject to Option.
 
(a)  If at any time while the Plan is in effect or unexercised Options are
outstanding, there shall be any increase or decrease in the number of issued and
outstanding Shares through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of
Shares, then in such event:
 
(i)  appropriate adjustment shall be made in the maximum number of Shares then
subject to being optioned under the Plan, so that the same proportion of the
Company’s issued and outstanding Shares shall continue to be subject to being so
optioned; and
 
(ii)  appropriate adjustment shall be made in the number of Shares and the
Exercise Price thereof, so that the same proportion of the Company’s issued and
outstanding Shares shall remain subject to purchase at the same aggregate
Exercise Price.
 
(b)  The Administrator may change the terms of Options outstanding under this
Plan, with respect to the Exercise Price or the number of Option Shares, or
both, when, in the Administrator’s sole discretion, such adjustments become
appropriate by reason of any corporate transaction and, without limitation,
following a Change in Control: (i) the Option Shares assumed shall be
appropriately adjusted, immediately after such Change in Control, to continue to
be Option Shares as defined herein, and (ii) there shall be an appropriate
adjustment in the Exercise Price so that the Shares shall remain subject to
purchase at the same aggregate Exercise Price; provided, however, that no
adjustments shall be made to Incentive Options unless: (x) the excess of the
aggregate Fair Market Value of the Option Shares immediately after such
adjustment over the aggregate Exercise Price of the Incentive Option is not more
than the excess of the Fair Market Value of all Options Shares immediately
before the adjustment over the aggregate Exercise Price of the Incentive
Options; and (y) the new or adjusted Incentive Options do not give the Optionee
additional benefits that the Optionee did not have prior to adjustment.
 
(c)  Subject to the terms and conditions of, and within the limitations of, the
Plan, the Board of Directors may modify, extend, or renew outstanding Options
granted under the Plan or accept the surrender of Options outstanding under the
Plan (to the extent not previously exercised) and authorize the granting of
substitute Options (to the extent not previously exercised). Except as provided
in Section 9(b), no modification of an Option granted under the Plan shall,
without the consent of the Optionee, alter or impair any rights or obligations
under any Option previously granted under the Plan to such Optionee under the
Plan, except as may be necessary, with respect to Incentive Options, to satisfy
the requirements of Section 1046 of the Code.
 
(d)  Except as otherwise expressly provided herein, the issuance by the Company
of shares of its capital stock of any class, or securities convertible into
shares of capital stock of any class, either in connection with direct sale or
upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to the number of Available Shares or the number of or
Exercise Price of Option Shares.
 
9

--------------------------------------------------------------------------------


 
(e)  Without limiting the generality of the foregoing, the existence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate: (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities, or preferred or
preference stock that would rank above the Shares subject to outstanding
Options; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceeding, whether of a similar
character or otherwise.
 
Section 10.  Transferability of Options and Shares. Each Option Agreement shall
provide that such Option shall not be transferable by the Optionee otherwise
than by will or the laws of descent and distribution and that so long as an
Optionee lives, only such Optionee or his guardian or legal representative shall
have the right to exercise such Option.
 
Section 11.  Issuance of Shares. No person shall be, or have any of the rights
or privileges of, a shareholder of the Company with respect to any of the Option
Shares unless and until certificates representing such Option Shares shall have
been issued and delivered to such person. In the event that an Optionee
exercises both an Incentive Option, or portion of one, and a Nonstatutory Stock
Option, or a portion of one, separate certificates shall be issued, one for the
Shares subject to the Incentive Option and one for the Shares subject to the
Nonstatutory Stock Option. As a condition of any transfer of the certificate of
Purchased Shares, the Administrator may obtain such other agreements or
undertakings, if any, as the Administrator may deem necessary or advisable to
assure compliance with any provision of the Plan, the Option Agreement or any
law or regulation including, but not limited to, the following:
 
(a)  A representation, warranty or agreement by the Optionee to the Company at
the time any Option is exercised that the Optionee is acquiring the Purchased
Shares to be issued to the Optionee for investment and not with a view to, or
for sale in connection with, the distribution of any such Purchased Shares; and
 
(b)  A representation, warranty or agreement to be bound by any legends that
are, in the opinion of the Administrator, necessary or appropriate to comply
with the provisions of any securities laws deemed by the Administrator to be
applicable to the issuance of the Shares and are endorsed upon the Purchased
Share certificates.
 
Section 12.  Administration of the Plan.
 
(a)  The Plan shall be administered by the Administrator, which shall be the
Board except to the extent (if any) that the Board has delegated some or all of
its authority to a one or more officers or Directors, or both, in which event,
other than the power to appoint the Administrator, and as otherwise limited by
the Board, in writing, in the document delegating such its authority, such
selected persons shall function as the Administrator for all purposes hereof. In
the event that the Shares are registered under Section 12 of the Securities and
Exchange Act of 1934, as amended (the “Act”), the Board shall appoint a
committee that will serve as the Administrator which is to be comprised of at
least three (3) persons, all of which shall be “outside directors,” such that
the Plan, in all applicable respects, and transactions related to the Plan, will
qualify for the exemptions from Section 16(b) of the Act provided by Rule 16b-3.
“Outside director” shall mean a number of the Board who qualifies as an “outside
director” under the regulations promulgated under Section 162 of the US Code and
as a “non-employee director” under Rule 16b-3 promulgated under the Act.
 
10

--------------------------------------------------------------------------------


 
(b)  The Administrator, from time to time, may adopt rules and regulations for
carrying out the purposes of the Plan. The determinations and the interpretation
and construction of any provision of the Plan by the Administrator shall be
final and conclusive.
 
(c)  Any and all decision or determinations of the Administrator shall be made
either: (i) by a majority vote of the members of the Administrator at a meeting;
or (ii) without a meeting by the written approval of a majority of the members
of the Administrator.
 
(d)  Subject to the express provisions of this Plan, the Administrator shall
have the authority, in its sole and absolute discretion: (i) to adopt, amend,
and rescind administrative and interpretive rules and regulations relating to
this Plan or any Options; (ii) as provided in Section 9(a) and (b), upon certain
events to make appropriate adjustments to the Exercise Price and number of
Option Shares; and (iv) to make all other determinations and perform all other
acts necessary or advisable for administering this Plan, including the
delegation of such ministerial acts and responsibilities as the Administrator
deems appropriate. The Administrator may correct any defect or supply any
omission or reconcile any inconsistency in this Plan or any Option Agreement in
the manner and to the extent it shall deem expedient to carry it into effect,
and it shall be the sole and final judge of such expediency. The Administrator
shall have full discretion to make all determinations on the matters referred to
in this Section 12(d), and such determinations shall be final, binding and
conclusive.
 
Section 13.  Government Regulations. This Plan, Options and the obligations of
the Company to sell and deliver Purchased Shares, shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies as may be required; including, without limitation,
compliance with 12 U.S.C. § 1828(k) and regulations promulgated thereunder.
 
Section 14.  Miscellaneous.
 
(a)  The proceeds received by the Company from the sale of Option Shares shall
be used for general corporate purposes.
 
(b)  The grant of an Option shall be in addition to any other compensation paid
to the Optionee or other stock option plans of the Company or other benefits
with respect to Optionee’s position or agency with the Company.
 
(c)  The members of the Board and the Administrator (if not the Board) shall not
be liable for any act, omission, or determination taken or made in good faith
with respect to this Plan or any Option, and members of the Board and the
Administrator shall, in addition to all other rights of indemnification and
reimbursement, be entitled to indemnification and reimbursement by the Company
in respect of any claim, loss, damage, or expense (including attorneys’ fees,
the costs of settling any suit, provided such settlement is approved by
independent legal counsel selected by the Company, and amounts paid in
satisfaction of a judgment, except a judgment based on a finding of bad faith)
arising from such claim, loss, damage, or expense to the full extent permitted
by law and under any directors’ and officers’ liability or similar insurance
coverage that may from time to time be in effect.
 
11

--------------------------------------------------------------------------------


 
(d)  Any issuance or transfer of Purchased Shares to an Optionee, or to his
legal representative, heir, legatee, or distributee, in accordance with the
provisions of this Plan or the applicable Option Agreement, shall, to the extent
thereof, be in full satisfaction of all claims of such persons under the Plan.
The Administrator may require any Optionee, legal representative, heir, legatee
or distributee as a condition precedent to such payment or issuance or transfer
of Shares, to execute a release and receipt for such payment or issuance or
transfer of Shares in such form as it shall determine.
 
(e)  Neither the Board, the Administrator, nor the Company guarantees Shares
from loss or depreciation.
 
(f)  All expenses incident to the administration, termination, or protection of
this Plan or any Option Agreement, including, but not limited to, legal and
accounting fees, shall be paid by the Company; provided, however, the Company
may recover any and all damages, fees, expenses and costs arising out of any
actions taken by the Company to enforce its rights under this Plan or any Option
Agreement.
 
(g)  Records of the Company shall be conclusive for all purposes under this Plan
or any Option, unless determined by the Administrator to be incorrect.
 
(h)  The Company shall, upon request or as may be specifically required under
this Plan or any Option Agreement, furnish or cause to be furnished all of the
information or documentation that is necessary or required by the Administrator
to perform its duties and functions under this Plan or any Option Agreement.
 
(i)  The Company assumes no liability to any Optionee or his legal
representatives, heirs, legatees or distributees for any act of, or failure to
act on the part of, the Administrator.
 
(j)  Any action required of the Company relating to this Plan or any Option
shall be by resolution of its Administrator or by a person authorized to act by
written delegation of the Administrator.
 
(k)  If any provision of this Plan, or any Option Agreement, is held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Plan or any Option, but such provision shall be
fully severable, and the Plan or Option Agreement, as applicable, shall be
construed and enforced as if the illegal or invalid provision had never been
included in the Plan or Option Agreement, as applicable.
 
(l)  Whenever any notice is required or permitted under this Plan, such notice
must be in writing and personally delivered or sent by mail or delivery by a
nationally recognized courier service. Any notice required or permitted to be
delivered under this Plan shall be deemed to be delivered on the date on which
it is personally delivered, or, if mailed, whether actually received or not, on
the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address that such person has previously specified in
accordance with this Section 14(l), or, if by courier, seventy-two (72) hours
after it is sent, addressed as described in this Section 14(l). The Company or
the Optionee may change, at any time and from time to time, by written notice to
the other, the address that it or he had previously specified for receiving
notices. Until changed in accordance with this Plan, the Company and the
Optionee shall be deemed to have specified as its and his address for receiving
notices, as to the Company, its principal executive offices in San Juan, Puerto
Rico, and, as to this Optionee, the most current address of the Optionee set
forth in the Company’s employment records.
 
12

--------------------------------------------------------------------------------


 
(m)  Any person entitled to notice under this Plan may waive such notice.
 
(n)  This Plan shall be binding upon the Optionee, his legal representatives,
heirs, legatees and distributees upon the Company, its successors, and assigns,
and upon the Board and its successors.
 
(o)  The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of this Plan’s
provisions.
 
(p)  All questions arising with respect to the provisions of this Plan shall be
determined by application of the laws of the Commonwealth of Puerto Rico to the
maximum extent permitted under applicable law.
 
(q)  Words used in the masculine shall apply to the feminine where applicable,
and wherever the context of this Plan dictates, the plural shall be read as the
singular and the singular as the plural.
 
(r)  Without limitation, the amount received by an Optionee as a result of the
exercise of the Option shall not constitute compensation with respect to which
any other employee benefits of the Company are determined, including, again
without limitation, benefits under any bonus, pension, profit-sharing,
retirement, life insurance, severance, or salary continuation plan.
 
Section 15.  Amendment and Discontinuation of the Plan. The Board may from time
to time amend the Plan, and the Administrator may amend any Option Agreement;
provided, however, that subject to changes in law or other legal requirements
that would permit otherwise, or except to the extent provided in Section 8 and
Section 9, no such amendment may substantially impair any Option previously
granted to any Optionee without the consent of such Optionee; provided further,
that, as applied to Incentive Options and absent shareholder approval, no
amendment to the Plan shall change the class of Employees that constitute
Eligible Persons nor shall any amendment alter the amount of Available Shares
with respect to Incentive Options.
 
13

--------------------------------------------------------------------------------


 
Section 16.  Effective Date and Termination Date. This Plan shall become
effective on the later of the date that the Plan is approved by shareholders of
the Company, or the date the Plan is approved by the Board of Directors of the
Company (provided that the shareholders of the Company have previously approved
this Plan). The Plan shall automatically terminate on the tenth (10th)
anniversary of the effective date, unless terminated sooner; provided, however,
that subject to Section 8(a)(iii), the termination of the Plan shall not
terminate or have any other effect on any outstanding and unexercised Options.
 
[Signature Page Follows]
 
14

--------------------------------------------------------------------------------




Executed this 12th day of May 2005.
 

        EUROBANCSHARES, INC.  
   
   
  By:  
/s/ 
 

--------------------------------------------------------------------------------

Rafael Arrillaga-Torréns, Jr.
President and Chief Executive Officer
 

 
15

--------------------------------------------------------------------------------


